Exhibit 10.123

 

LOAN AND SECURITY AGREEMENT –

 

FACTOR SUB ACCOUNTS

 

Date:  February 9, 2009

 

Name of Borrower (“Borrower”):   MEADE INSTRUMENTS CORP.

 

Borrower and FCC, LLC, a Florida limited liability company doing business as
First Capital Western Region, LLC (“Lender”), hereby agree to the terms and
conditions set forth in this Loan and Security Agreement - Factor Sub Accounts
(“Agreement”).

 

Section 1.                                          Definitions.

 

1.1                                 Definitions.  For the purposes of this
Agreement and unless defined otherwise herein, all terms used shall have the
meanings assigned to them on Exhibit A.

 

1.2                                 Other Referential Provisions.

 

(a)                                                                                 
All terms in this Agreement, the Exhibits and Schedules hereto shall have the
same defined meanings when used in any other document, instrument or agreement
executed in connection herewith, unless the context shall require otherwise.

 

(b)                                                                                
Except as otherwise expressly provided herein, all accounting terms not
specifically defined or specified herein shall have the meanings generally
attributed to such terms under GAAP, including, without limitation, applicable
statements and interpretations issued by the Financial Accounting Standards
Board and bulletins, opinions, interpretations and statements issued by the
American Institute of Certified Public Accountants or its committees.

 

(c)                                                                                 
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and the plural shall include the singular.

 

(d)                                                                                
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provisions of this Agreement.

 

(e)                                                                                 
Titles of Articles and Sections in this Agreement are for convenience only, do
not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Articles,
Sections, subsections, paragraphs, clauses, sub clauses, Schedules or Exhibits
shall refer to the corresponding Article, Section, Subsection, paragraph, clause
or sub clause of, or Schedule or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions or
divisions of, or to schedules or exhibits to, another document or instrument.

 

(f)                                                                                   
Each definition of a document in this Agreement shall include such document as
amended, modified, supplemented or restated from time to time in accordance with
the terms of this Agreement.

 

(g)                                                                                
Except where specifically restricted, reference to a party to this Agreement
includes that party and its successors and assigns.

 

1

--------------------------------------------------------------------------------


 

(h)                                                                                
Unless otherwise defined herein, all capitalized terms in this Agreement shall
have the meanings given those terms in the UCC.

 

1.3                                 Exhibits and Schedules.  All Exhibits and
Schedules attached hereto are by reference made a part hereof.

 

Section 2.                                          Loans.

 

2.1                                 Schedule of Factor Sub Accounts.  If
required by Lender from time to time, all Factor Sub Accounts of Borrower, shall
be submitted to Lender on a Schedule of Factor Sub Accounts listing each Factor
Sub Account separately.  The Schedule of Factor Sub Accounts shall be in the
form attached hereto as Schedule 1 and shall be signed by a person acting or
purporting to act on behalf of Borrower.  At the time the Schedule of Factor Sub
Accounts is presented, if required by Lender, Borrower shall also deliver to
Lender one copy of an invoice for each Factor Sub Account together with evidence
of shipment, and/or delivery of the Goods or other property or rendition of
service(s).

 

2.2                                 Advances.

 

(a)                                                                                 
In Lender’s sole discretion, subject to the terms and conditions of this
Agreement, and during the term of this Agreement and so long as no Default has
occurred and is continuing, Lender may from time to time make advances to
Borrower (each, an “Advance” and collectively, the “Advances”) in an amount up
to, but not to exceed, an amount equal to the lesser of (i) the Maximum
Revolving Credit Limit, less the amount of outstanding advances under this
Section 2.2, or (ii) the Borrowing Base, less the amount of outstanding advances
under this Section 2.2 as follows: For purposes of this Agreement, “Borrowing
Base,” as of any date of determination, shall mean the result of: up to eighty 
percent (80.0%) of the aggregate unpaid Purchase Price of all Factor Sub
Accounts outstanding at such time so long as dilution is less than or equal to
ten percent (10.0%), less the sum of: (1) the aggregate unpaid Purchase Price of
any such Factor Sub Accounts with respect to which a Dispute exists, (2) at
Lender’s option, the aggregate unpaid Purchase Price of Factor Sub Accounts that
are not Approved Accounts, (3) any interest, expenses or fees, actual or
estimated, that are chargeable to the Reserve Account pursuant to the terms
hereof, and (4) the amount of the Reserve.  The Advances shall be reduced by a
minimum of two percent (2%) for every one percent (1%) of dilution in excess of
ten percent (10%).

 

(b)                                                                                
Notwithstanding the forgoing, the aggregate amount of all outstanding
Obligations (including the face amount of all letters of credit, banker’s
acceptances or other financial accommodations issued or guaranteed by Lender for
or on behalf of Borrower) shall in no event exceed the Maximum Revolving Credit
Limit.

 

(c)                                                                                 
Any Advances shall bear interest at the rate set forth in Section 2.5 from the
date such Advance is made until the date such Advance is paid in full in cash. 
Borrower will cause all Factor Sub Accounts Proceeds to be forwarded directly to
a lockbox designated by Lender.  Borrower will also cause Factor Sub to make all
payments of the Purchase Price of each Factor Sub Account into a lockbox
designated by Lender.  All payments received in such lockbox shall be deposited
in a bank account as directed by Lender for application to payment of the
Obligations.  All Advances, Interest, fees and other Obligations outstanding
from Borrower shall be deducted from collections and other proceeds of
Collateral received by Lender.

 

(d)                                                                                
Borrower shall make each payment required under this Agreement, and/or under any
instrument delivered hereunder, without setoff, deduction or counterclaim.

 

2.3                                 Overadvance.  All of the Advances made
pursuant to Section 2.2 shall be added to and deemed part of the Obligations
when made.  If, at any time and for any reason, the aggregate amount of Advances
made pursuant to Section 2.2 exceeds the above percentage or dollar limitations,
or if all of Borrower’s Obligations, at any time and for any reason, exceed the
Maximum Revolving Credit Limit (an “Overadvance”), then Borrower, upon Lender’s
election and demand, shall immediately pay to Lender, in cash, the amount of
such Overadvance.

 

2.4                                 Reserve Account.  Without limiting any other
provision hereof, Lender shall be entitled to withhold a Required Reserve Amount
from the cash proceeds of the Factor Sub Accounts and other Collateral, and

 

2

--------------------------------------------------------------------------------


 

may revise the Required Reserve Amount or Reserve Percentage at any time and
from time to time if Lender deems it necessary to do so in order to protect
Lender’s interests.  Lender may charge against the Reserve Account any amount
for which Borrower may be obligated to Lender at any time hereunder, whether
under the terms of this Agreement, or otherwise, including but not limited to
the repayment of any Overadvance, any damages suffered by Lender as a result of
Borrower’s breach of any provision of Section 5(b) (whether intentional or
unintentional), any adjustments due and any attorneys’ fees, costs and
disbursements due.  Borrower recognizes that the Reserve Account represents
bookkeeping entries only and not cash funds.  It is further agreed that Lender
is authorized to withhold, without giving prior notice to Borrower, any credit
balance in the Reserve Account due to Borrower under the terms of this Agreement
for reasonably anticipated claims or to adequately satisfy reasonably
anticipated Obligation(s) Borrower may owe Lender.  If a Default has occurred
and is continuing, Lender shall be under no obligation to pay the amount in the
Reserve Account until all Factor Sub Accounts listed on all Schedules of Factor
Sub Accounts have been collected and applied to repay all Obligations hereunder
or Lender has determined, in its sole discretion, that it will make no further
efforts to collect any Factor Sub Accounts and all sums due Lender hereunder
have been paid in full in cash.

 

2.5                                 Interest.  (a)  Borrower will pay Lender or,
at Lender’s option, Lender may charge Borrower’s loan account with, interest on
the average daily net principal amount of Obligations outstanding hereunder,
calculated monthly and payable on the first day of each calendar month, at a
rate (computed on the basis of the actual number of days elapsed over a year of
360 days) (the “Interest Rate”) equal to the sum of (i) LIBOR (as defined
below), plus (ii) five and one-half percent (5.5%) (the “Interest Margin”), but
in no event less than 7.75%.  The Interest Rate may not be the lowest or best
rate at which Lender calculates interest or extends credit.  The Interest Rate
for each calendar month shall be adjusted (if necessary) on the first day of
such calendar month and shall be equal to the Interest Rate in effect as of the
close of business on the last Business Day of the immediately preceding calendar
month.

 

  As used herein, the following terms shall have the following meanings:

 

 “LIBOR” means, at any time, an interest rate per annum equal to the interest
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) as
published in the “Money Rates” section of The Wall Street Journal (or another
national publication selected by the Lender) as the one month London Interbank
Offered Rate for United States dollar deposits or such other language (or, if
such page shall cease to be publicly available or, if the
information/description contained on such page, in Lender’s sole judgment, shall
cease to accurately reflect such London Interbank Offered Rate, then such rate
as reported by any publicly available recognized source of similar market data
selected by Lender that, in Lender’s reasonable judgment, accurately reflects
such London Interbank Offered Rate).

 

(b) Market Disruption Event. If, at any time, Lender determines (which
determination shall be conclusive and binding) that (a) by reason of
circumstances affecting the London interbank market generally, adequate and fair
means do not exist for ascertaining LIBOR for the following month as provided in
subsection (a) hereof, or (b) disruptions in the short term money markets have
materially and adversely affected Lender’s cost of funds such that the interest
rate hereunder does not adequately or fairly reflect Lender’s cost of making,
funding or maintaining the loan hereunder, a “Market Disruption Event” will be
deemed to have occurred and the Lender shall promptly notify the Borrower
thereof. The rate of interest hereunder (the “Adjusted Rate of Interest”) shall
be adjusted and shall thereafter be a rate equal to the sum of (x) the rate that
Lender determines (which determination shall be conclusive and binding),
expressed as a percentage rate per annum, to be the cost to Lender of funding
the loan from whatever source it may reasonably elect, plus (y) the Interest
Margin. Lender shall give prompt notice to Borrower of the Adjusted Rate of
Interest.

 

Borrower shall begin to be charged interest at the Adjusted Rate of Interest
effective as of the first day of the month following the month in which Lender
provides notice thereof to Borrower, provided, however, that if Borrower is
unwilling to accept the Adjusted Rate of Interest, it may terminate this
Agreement and prepay all amounts due hereunder within thirty (30) days of the
effective date of the Adjusted Rate of Interest without paying a prepayment fee.

 

 (c)     Lender shall be entitled to charge Borrower for five (5) days of
“clearance” or “float” at the interest rate then applicable on all collections
that are received.  This across-the-board five (5) day clearance or float charge
on all

 

3

--------------------------------------------------------------------------------


 

collections of Borrower is acknowledged by the parties to constitute an integral
aspect of the pricing of this financing of Borrower and shall apply irrespective
of whether or not there are any outstanding Obligations; the effect of such
clearance or float charge being the equivalent of charging interest on such
collections through the completion of a period ending five (5) days after the
receipt thereof.  The parties acknowledge and agree that the economic benefit of
the foregoing provisions shall be for the exclusive benefit of Lender.

 

 (d)                              To the extent permitted by law and without
limiting any other right or remedy of Lender hereunder, whenever there is a
Default under this Agreement, the rate of interest on the Obligations shall, at
the option of Lender, be increased to a default interest rate by adding five
percent (5%) to the highest interest rate otherwise in effect hereunder.  Lender
may charge such default interest rate retroactively beginning on the date the
applicable Default first occurred or existed.  Borrower acknowledges that:
(i) such additional rate is a material inducement to Lender to purchase Accounts
and consider requests for Advances hereunder; (ii) Lender would not have made
the Advances in the absence of the agreement of Lender to pay such additional
rate; (iii) such additional rate represents compensation for increased risk to
Lender that Lender will not be repaid; and (iv) such rate is not a penalty and
represents a reasonable estimate of (A) the cost to Lender in allocating its
resources (both personnel and financial) to the ongoing review, monitoring,
administration and collection of the Advances and Obligations, and
(B) compensation to Lender for losses that are difficult to ascertain.  In the
event of termination of this Agreement by either party hereto, Lender’s
entitlement to this charge will continue until all Obligations are paid in full.

 

(e)                                  THE PARTIES HERETO INTEND TO CONTRACT IN
STRICT COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT.  IN
FURTHERANCE THEREOF, SUCH PARTIES STIPULATE AND AGREE THAT NONE OF THE TERMS AND
PROVISIONS CONTAINED IN THIS AGREEMENT SHALL EVER BE CONSTRUED TO CREATE A
CONTRACT TO PAY, FOR THE USE, FORBEARANCE OR DETENTION OF MONEY, INTEREST IN
EXCESS OF THE MAXIMUM RATE (AS HEREINAFTER DEFINED) FROM TIME TO TIME IN
EFFECT.  NEITHER BORROWER, ANY PRESENT OR FUTURE GUARANTOR OR ANY OTHER PERSON
HEREAFTER BECOMING LIABLE FOR THE PAYMENT OF THE ADVANCES, SHALL EVER BE LIABLE
FOR ANY OBLIGATION THAT MAY BE CHARACTERIZED AS UNEARNED INTEREST THEREON OR
SHALL EVER BE REQUIRED TO PAY ANY OBLIGATION THAT MAY BE CHARACTERIZED AS
INTEREST THEREON IN EXCESS OF THE MAXIMUM AMOUNT THAT MAY BE LAWFULLY CHARGED
UNDER APPLICABLE LAW FROM TIME TO TIME IN EFFECT, AND THE PROVISIONS OF THIS
SECTION SHALL CONTROL OVER ALL OTHER PROVISIONS OF THIS AGREEMENT WHICH MAY BE
IN CONFLICT THEREWITH.  IF ANY INDEBTEDNESS OR OBLIGATION OWED BY BORROWER
HEREUNDER IS DETERMINED TO BE IN EXCESS OF THE LEGAL MAXIMUM, OR LENDER SHALL
OTHERWISE COLLECT MONIES WHICH ARE DETERMINED TO CONSTITUTE INTEREST WHICH WOULD
OTHERWISE INCREASE THE INTEREST ON ALL OR ANY PART OF SUCH OBLIGATIONS TO AN
AMOUNT IN EXCESS OF THAT PERMITTED TO BE CHARGED BY APPLICABLE LAW THEN IN
EFFECT, THEN ALL SUCH SUMS DETERMINED TO CONSTITUTE INTEREST IN EXCESS OF SUCH
LEGAL LIMIT SHALL, WITHOUT PENALTY, BE PROMPTLY APPLIED TO REDUCE THE THEN
OUTSTANDING OBLIGATIONS OR, AT LENDER’S OPTION, RETURNED TO BORROWER OR THE
OTHER PAYOR THEREOF UPON SUCH DETERMINATION.  IF AT ANY TIME THE RATE AT WHICH
INTEREST IS PAYABLE HEREUNDER EXCEEDS THE MAXIMUM RATE, THE AMOUNT OUTSTANDING
HEREUNDER SHALL CEASE BEARING INTEREST UNTIL SUCH TIME AS THE TOTAL AMOUNT OF
INTEREST ACCRUED HEREUNDER EQUALS (BUT DOES NOT EXCEED) THE MAXIMUM RATE
APPLICABLE HERETO.   AS USED IN THIS SECTION, THE TERM “APPLICABLE LAW” MEANS
THE LAWS OF THE STATE OF CALIFORNIA OR, IF DIFFERENT, THE LAWS OF THE STATE OR
TERRITORY IN WHICH THE BORROWER RESIDES, WHICHEVER LAW ALLOWS THE GREATER RATE
OF INTEREST, AS SUCH LAWS NOW EXIST OR MAY BE CHANGED OR AMENDED OR COME INTO
EFFECT IN THE FUTURE AND THE TERM “MAXIMUM RATE” MEANS THE MAXIMUM NONUSURIOUS
RATE OF INTEREST THAT LENDER IS PERMITTED UNDER APPLICABLE LAW TO CONTRACT FOR,
TAKE, CHARGE OR RECEIVE WITH RESPECT TO THE ADVANCES.

 

2.6                                 Conditions to Obligation to Make Advances. 
Borrower acknowledges that Lender’s obligation to make Advances to Borrower is
subject to the following terms and conditions:

 

4

--------------------------------------------------------------------------------


 

(a)                                                                                 
Lender has no obligation to make the initial Advance to Borrower unless and
until Borrower delivers to Lender, in form and substance reasonably satisfactory
to Lender, each agreement, instrument, and other document requested by Lender.

 

(b)                                                                                
Lender’s obligation to consider Borrower’s requests for Advances is subject to
the conditions that, as of the date of any such Advance, no default or Default
will have occurred and be continuing hereunder, there will have occurred no
material adverse change in Borrower’s financial condition or operations or in
Borrower’s business prospects as compared to the state of facts existing on the
date of this Agreement, and Borrower’s representations and warranties set forth
in this Agreement (including any amendment, modification, supplement or
extension hereof) will be true and correct as if made on and as of the date of
each subsequent credit request.  Each request by Borrower for an Advance will be
deemed to be a reaffirmation of each of Borrower’s warranties and
representations hereunder.

 

Section 3.                                          Collections.

 

(a)                                  Borrower shall cause Factor Sub to forward
Factor Sub Accounts Proceeds and payments of the Purchase Price with respect to
any Factor Sub Accounts to such lockbox as Lender may direct from time to time.
Lender shall have the right at any time after the occurrence of a Default and
without notice to Borrower, to notify Factor Sub of the grant of the Security
Interest to Lender and to notify Factor Sub to make payment of all amounts due
or to become due to Borrower, as Lender may direct.  So long as no Default has
occurred and is continuing and so long as no Obligations are then owing by
Borrower to Lender, Lender shall be deemed to have received any such Factor Sub
Account Proceeds as a pure pass-through for and on account of Borrower.

 

(b)                                 Lender shall have the sole and exclusive
power and authority to collect the Factor Sub Account Proceeds, through legal
action or otherwise, and Lender may, in its sole discretion, settle, compromise,
or assign (in whole or in part) any of such Factor Sub Account Proceeds, or
otherwise exercise, to the maximum extent permitted by applicable law, any other
right now existing or hereafter arising with respect to any of such Factor Sub
Accounts Proceeds.  If Borrower receives payment of all or any portion of any of
such Factor Sub Accounts or any other Factor Sub Account, Borrower shall notify
Lender immediately and shall hold all checks and other instruments so received
in trust for Lender, separate and apart from Borrower’s other property and shall
deliver to Lender such checks and other instruments without delay.

 

(c)                                  Without limiting Lender’s right to apply
cash proceeds to increase the balance of the Reserve Account, all amounts
collected by Lender on Factor Sub Accounts Proceeds or other Collateral shall be
available (i) to repay outstanding Advances hereunder (ii) to pay other
outstanding Obligations or (iii) if all Obligations have been paid in full in
cash or, otherwise, if Lender in its sole and absolute discretion so elects, for
turnover to Borrower, in each case not later than the date a check, draft or
other item representing payment of such cash proceeds is received by Lender plus
five (5) days.

 

Section 4.                                          Collateral.

 

4.1  Security Interest.  In order to secure the payment of all indebtedness and
other Obligations of Borrower to Lender, Borrower hereby grants to Lender a
security interest in and lien upon and assigns, mortgages and pledges to Lender
all of Borrower’s right, title and interest in and to all of Borrower’s
presently existing or hereafter arising Collateral wherever located.  Lender and
Borrower acknowledge that all Factor Sub Accounts sold pursuant to the terms of
the Factor Sub Factoring Agreement shall be sold free and clear of any lien or
interest of Lender in such Factor Sub Accounts, but that Lender shall have a
Lien on the Factor Sub Accounts Proceeds.

 

4.2 Perfection/Further Assurances. Borrower agrees to comply with all
appropriate laws in order to perfect Lender’s security interest in and to the
Collateral and to execute such documents as Lender may require from time to
time.  Borrower authorizes Lender to file at such times and places as Lender may
designate such financing statements, continuations and amendments thereto as are
necessary or desirable to perfect Lender’s rights in and give notice of Lender’s
purchase of the Accounts under the UCC in effect in any applicable jurisdiction
and Lender’s security interest in the Collateral.  Lender may at any time and
from time to time file Financing Statements, continuation statements and
amendments thereto that describe the Collateral as “all assets” of Borrower or
words of similar effect and which contain any other information required by
Part 5 of Article 9 of the applicable UCC for the

 

5

--------------------------------------------------------------------------------


 

sufficiency or filing office acceptance of any Financing Statement, continuation
statement or amendment, including whether Borrower is an organization, the type
of organization and any organization identification number issued to Borrower. 
Borrower agrees to furnish any such information to Lender promptly upon
request.  Any such Financing Statements, continuation statements or amendments
may be signed by Lender on behalf of Borrower or filed by Lender without the
signature of Borrower and may be filed at any time in any jurisdiction. 
Borrower acknowledges that it is not authorized to file any Financing Statement
or amendment or termination statement with respect to any Financing Statement
naming Borrower as the debtor and Lender as the secured party without the prior
written consent of Lender, and Borrower agrees that it shall not do so without
the prior written consent of Lender.  Borrower hereby ratifies any UCC Financing
Statements previously filed by Lender.

 

4.3  Collateral Representations, Warranties and Covenants

 

(a)  Borrower is the sole owner and holder of all Collateral and there is no
security interest, Lien, judgment or other encumbrance in or affecting such
Accounts or any of the other Collateral except for Permitted Liens;

 

(b)  The Collateral is located at the locations set forth on Schedule 4.3
(b) hereof and at no other location.  Borrower shall provide written notice to
Lender of any change in the locations at which it keeps its Collateral at least
thirty (30) days prior to any such change. Borrower shall obtain from any
landlord, warehouseman, or other third party operator of premises on which any
Collateral is located an acceptable lien waiver or subordination agreement in
Lender’s favor with respect to such Collateral.  In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, Borrower shall, immediately endorse and assign such Negotiable
Collateral over to Lender and deliver actual physical possession of the
Negotiable Collateral to Lender.  Borrower shall at any time and from time to
time take such steps as Lender may request for Lender (i) to obtain an
acknowledgment, in form and substance satisfactory to Lender, of any bailee
having possession of any of the Collateral that such bailee holds such
Collateral for Lender, (ii) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper in
accordance with Article 9 of the UCC, with any agreements establishing control
to be in form and substance satisfactory to Lender, and (iii) otherwise to
insure the continued perfection and priority of Lender’s security interest in
the Collateral and of the preservation of its rights therein other than the
Inventory in Mexico.

 

(c)  Factor Sub Accounts Proceeds.  There is no Lien, encumbrance, security
interest or other claim of any kind or nature on the Factor Sub Account Proceeds
or the Collateral except the liens, encumbrances and security interests arising
under the Factor Sub Factoring Agreement and the Factoring and Inventory Advance
and Security Agreement.  Borrower will not grant a security interest or execute
any Financing Statement in favor of any other Person with respect to the
Collateral during the Term of this Agreement, without the prior written consent
of Lender.  The Purchase Price for the Factor Sub Accounts is due and owing to
Borrower without offset, deduction or counterclaim except as set forth in the
Factor Sub Factoring Agreement.

 

(d)  Inventory.  Borrower will maintain Inventory at the locations set forth on
Schedule 4.3 (b) hereof subject to a perfected, first-priority Lien in favor of
Lender (other than Inventory located in Mexico).  Sales of Inventory will be
made in compliance with all material requirements of applicable law. Until
Default, Borrower may use the Inventory in any lawful manner not inconsistent
with this Agreement or with the terms or conditions of any policy of insurance
thereon, may use and consume any raw materials or supplies, the use and
consumption of which is necessary in order to carry on Borrower’s business, and
may also sell the Inventory in the ordinary course of business.  (A sale in the
ordinary course of business does not include a transfer in partial or total
satisfaction of a debt owing by Borrower to any person other than Lender.)

 

(e)  Equipment.  Borrower will maintain all Equipment used or useful in
Borrower’s business in good and workable condition, ordinary wear and tear
excepted, subject to a perfected, first-priority security interest in Lender’s
favor and free and clear of all other Liens except Permitted Liens at one of the
locations set forth on Schedule 4.3(b).

 

(f)  Defense of Title.  All Collateral will at all times be owned by Borrower,
and Borrower will defend Borrower’s title to the Collateral against the claims
of third parties.  Borrower will at all times keep accurate and complete records
of the Collateral.

 

6

--------------------------------------------------------------------------------


 

(g)  Insurance.  Borrower will obtain and maintain in full force and effect
insurance covering the Collateral against all risks to which the Collateral is
exposed, including loss, damage, fire, theft, and all other such risks, in such
amounts, with such companies, under such policies and in such form as will be
satisfactory to Lender, which policies will name Lender as an additional insured
and provide that loss thereunder will be payable to Lender as Lender’s interests
may appear upon a loss payee endorsement acceptable to Lender.  All proceeds of
any such insurance will be paid over to Lender directly, and Lender may apply
such proceeds to payment of the Obligations, whether or not due, in such order
of application as Lender determines or, in Lender’s sole discretion, apply such
proceeds, in whole or in part, to the replacement, restoration or rebuilding of
the lost or damaged property.  Borrower will provide to Lender from time to time
certificates showing such coverage in effect and, at Lender’s request, the
underlying policies.

 

(h)  Commercial Tort Claims.  If Borrower shall at any time acquire a commercial
tort claim, Borrower shall immediately notify Lender in a writing signed by
Borrower of the details thereof and grant to Lender in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to Lender.

 

Section 5.   Power of Attorney.  Borrower grants to Lender an irrevocable power
of attorney authorizing and permitting Lender, at its option, with or without
notice to Borrower to do any or all of the following:  (a) Endorse the name of
Borrower on any checks or other evidences of payment whatsoever that may come
into the possession of Lender regarding Collateral, including checks received by
Lender pursuant to Section 5;  (b) Receive, open and dispose of any mail
addressed to Borrower and put Lender’s address on any statements mailed to
Account Debtors; (c) Pay, settle, compromise, prosecute or defend any action,
claim, conditional waiver and release, or proceeding relating to Collateral;
(d) Upon the occurrence of a Default, notify in the name of the Borrower, the
U.S. Post Office to change the address for delivery of mail addressed to
Borrower to such address as Lender may designate, provided, however, Lender
shall turn over to Borrower all such mail not relating to Collateral; (e) File
any Financing Statement deemed necessary or appropriate by Lender to protect
Lender’s interest in and to the Collateral, or under any provision of this
Agreement; (f) Effect debits to any Deposit Account that Borrower maintains at
any bank for any sums due to or from the Borrower under this Agreement; and
(g) To do all other things necessary and proper in order to carry out this
Agreement.  The authority granted to Lender herein is irrevocable until this
Agreement is terminated and all Obligations are fully satisfied.

 

Section 6.  Borrower’s Representations, Warranties and Covenants.

 

6.1  Borrower’s Representations, Warranties and Covenants.  Borrower represents,
warrants and covenants to Lender that:

 

(a)                                                                                 
Borrower is a corporation or limited liability company, duly organized, validly
existing and in good standing under the laws of the state of Delaware and is
qualified and authorized to do business and is in good standing in all states in
which such qualification and good standing are necessary or desirable.

 

(b)                                                                                
The execution, delivery and performance by Borrower of this Agreement does not
and will not constitute a violation of any applicable law, violation of
Borrower’s articles of organization, operating agreement or other organizational
documents, or a material breach of any other document, agreement or instrument
to which Borrower is a party or by which Borrower is bound.  The Agreement is a
legal, valid and binding obligation of Borrower enforceable against it in
accordance with its terms.

 

(c)                                                                                 
Borrower’s address, as set forth below its signature line hereto, is Borrower’s
mailing address, its state of organization, its chief executive office,
principal place of business and the office where all of the books and records
concerning the Factor Sub Accounts and Inventory are maintained which shall not
be changed without giving thirty (30) days prior written notice to Lender.

 

(d)                                                                                
Borrower shall maintain its books and records in accordance with GAAP.  Borrower
shall furnish Lender, upon request, such information and statements, as Lender
shall require from time to time regarding Borrower’s business affairs, financial
condition and results of its operations.  Without limiting the generality of the
foregoing, Borrower shall provide Lender, (i) on or prior to the 30th day of
each month, unaudited financial statements with respect to the prior month,
(ii) within forty-five (45) days after the end of each of Borrower’s quarters,
unaudited

 

7

--------------------------------------------------------------------------------


 

financial statements (on a fiscal year-to-date basis) prepared by a CPA
acceptable to Lender, (iii) within ninety (90) days after the end of each of
Borrower’s fiscal years, audited financial statements prepared by a CPA
acceptable to Lender, (iv) a certificate from the president or chief financial
officer of Borrower stating whether any Default has occurred and stating the
nature of the Default, and (v) such other information as Lender may request. 
Borrower will furnish to Lender upon request a current listing of all open and
unpaid accounts payable. All financial statements and reports furnished to
Lender hereunder shall be prepared and all financial computations and
determinations pursuant hereto shall be made in accordance with GAAP,
consistently applied.  Lender shall have the right at any time, at Borrower’s
expense, to visit and inspect Borrower’s books and records, and to make and take
away copies of Borrower’s books and records.

 

(e)                                                                                 
Borrower has paid and will pay all taxes and governmental charges imposed with
respect to sale of Goods or other property and furnish to Lender upon request
satisfactory proof of payment and compliance with all federal, state and local
tax requirements.

 

(f)                                                                                   
Borrower will promptly notify Lender of (i) the filing of any lawsuit against
Borrower involving amounts greater than $50,000.

 

(g)                                                                                
The Application made or delivered by or on behalf of Borrower in connection with
this Agreement, and the statements made therein, are true and correct at the
time that this Agreement is executed.  There is no fact which Borrower has not
disclosed to Lender in writing which could materially adversely affect the
properties, business or financial condition of Borrower, or any of the Approved
Accounts or other Collateral, or which is necessary to disclose in order to keep
the foregoing representations and warranties from being misleading.

 

(h)                                                                                
In no event shall the funds paid to Borrower hereunder be used directly or
indirectly for personal, family, household or agricultural purposes.

 

(i)                                                                                    
Borrower does business under no trade or assumed names except as indicated
below.  These names are a trade name and/or tradestyle by which Borrower will or
may identify and sell certain of its products and under which Borrower will or
may conduct a portion of its business, and are not an independent corporation or
other legal entity.  Lender is hereby authorized to receive, endorse and deposit
any and all checks sent to it in payment of such Accounts including such checks
as are payable to any of the trade styles or tradenames.  Accounts invoiced in
the name of any tradename or tradestyle are subject to all of the terms and
conditions of this Agreement with the same force and effect as if they were in
Borrower’s corporate name.

 

Meade

Meade.com

Coronado

 

(j)                                                                                    
Any invoice or written communication that is issued by Borrower to Lender by
facsimile transmission is a duplicate of the original.

 

(k)                                                                                 
Any electronic communication of data, whether by e-mail, tape, disk, or
otherwise, Borrower remits or causes to be remitted to Lender shall be authentic
and genuine.

 

(l)                                                                                    
Borrower does not own, control or exercise dominion over, in any way whatsoever,
the business of any Account or Customer.

 

(m)                                                                              
Borrower represents and warrants to Lender that: (i) Borrower is not engaged as
one of Borrower’s principal activities in owning, carrying or financing the
purchase or ownership by others of “margin stock” (as defined in Regulation U of
the Board of Governors of the Federal Reserve System); (ii) Borrower owns no
real property and leases no real property other than as listed on Schedule 6.1
(m); (iii) a true, correct and complete list of any warehousemen, processors,
consignees or other bailees with possession or control of any Inventory is set
forth on Schedule 4.3 (b); and (iv) a list and brief description of all bank
accounts maintained by Borrower with any bank or financial institution is set
forth on Schedule 8.1 (m)

 

8

--------------------------------------------------------------------------------


 

(n)                                                                                
In the event any such attempted return occurs after the occurrence of a Default
hereunder, Borrower shall segregate all returned Inventory from all other
property of Borrower or in Borrower’s possession and shall conspicuously label
said returned Inventory as the property of Lender.  With respect to any return
or attempted return of Inventory, Borrower shall notify Lender of the same
immediately, specifying the reason for such return and the location and
condition of the returned Inventory.

 

(o)                                 (i) The Factor Sub Accounts shall have been
sold only to Factor Sub and Borrower has not and will not factor, sell,
transfer, pledge or give a security interest in any Factor Sub Accounts to
anyone other than Factor Sub.  There is no lien, encumbrance, security interest
or other claim of any kind or nature on the Factor Sub Account Proceeds or the
Collateral except the liens, encumbrances and security interests arising under
the Factor Sub Factoring Agreement and the Factoring and Inventory Loan and
Security Agreement, or Permitted Liens.  Borrower will not grant a security
interest or execute any Financing Statement in favor of any other Person during
the Term of this Agreement, without the prior written consent of Lender.

 

(ii) The amount of each Factor Sub Account is due according to its terms and
owing to Borrower and represents an accurate statement of a bona fide sale,
delivery and acceptance of Goods or other property or performance of service by
Borrower to or for an Account Debtor.  The payment of such Factor Sub Accounts
is not contingent upon the fulfillment by Borrower of any further performance of
any nature whatsoever.  Each Factor Sub Account Debtor’s business is solvent to
the best of Borrower’s knowledge.

 

(iii) There are and shall be no set-offs, allowances, discounts, deductions,
counterclaims, or Disputes with respect to any Factor Sub Account in excess of
$10,000, prior to the date it is to be paid.  Borrower shall submit to Lender on
a separate Schedule of Accounts for each Account Debtor that is indebted on a
Factor Sub Account, credit memos itemizing all such returns and allowances made
during the previous week with respect to such Factor Sub Accounts and at
Lender’s option a check (or wire transfer) payable to Lender for the amount
thereof, or in Lender’s sole and exclusive discretion, Lender may agree to
accept the Schedule of Factor Sub Accounts and apply same to Borrower’s Reserve
Account.  Borrower agrees to give Lender notice of all set-offs, allowances,
discounts, deductions, counterclaims or Disputes in excess of $100,000.

 

6.2                                 Negative Covenants.

 

(a)                                  No Merger.  Borrower will not merge or
consolidate with any other Person or sell, transfer, lease, abandon, or
otherwise dispose of a substantial portion of Borrower’s assets or any of the
Collateral or any interest therein, except that, so long as no Default has
occurred and is continuing, Borrower may sell Inventory in the ordinary course
of Borrower’s business.

 

(b)                                 No Debt or Liens; Taxes.  Borrower will not
obtain or attempt to obtain from any Person other than Lender any loans,
advances, or other financial accommodations or indebtedness of any kind, nor
will Borrower enter into any direct or indirect guaranty of any obligation of
another Person.  Borrower will not permit any of Borrower’s assets or any part
of the Collateral to be subject to any Lien.  Borrower shall pay when due (or
before the expiration of any extension period) any tax or other assessment
(including all required payments or deposits with respect to withholding taxes),
and Borrower will, upon request by Lender, promptly furnish Lender with proof
satisfactory to Lender that Borrower has made such payments and deposits.

 

(c)                                  No Distributions.  Borrower will not
retire, repurchase or redeem any of Borrower’s capital stock or other ownership
interest in Borrower, nor declare or pay any dividend in cash or other property
(other than additional shares of capital stock or additional ownership
interests) to any owner or holder of Borrower’s shares or other ownership
interest.

 

(d)                                 No ERISA Liabilities.  Borrower will make
timely payments of all contributions required to meet the minimum funding
standards for Borrower’s employee benefit plans subject to the Employee
Retirement Income Security Act of 1974 (as amended, “ERISA”) and will promptly
report to Lender the occurrence of any reportable event (as defined in ERISA)
and any giving or receipt by Borrower of any governmental notice (other than
routine requests for information) in respect of any such plan.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Transactions with Affiliates.  Borrower
will not engage in any transaction with any of Borrower’s officers, directors,
employees, owners or other Affiliates, except for an “arms-length” transaction
on terms no less favorable to Borrower than would be granted to Borrower in a
transaction with a Person who is not an Affiliate, which transaction shall be
approved by Borrower’s disinterested directors and shall be disclosed in a
timely manner to Borrower prior to the consummation of the transaction.

 

(f)                                    Loans/Investments.  Borrower will not
make any loans or advances to or extend any credit to any Person except (i) the
extension of trade credit in the ordinary course of business; and (ii) advances
to employees not to exceed an aggregate outstanding amount of $10,000 at any one
time outstanding for all employees.  Borrower shall not purchase, acquire or
otherwise invest in any Person except: (A) existing investments in Borrower’s
subsidiaries described on Schedule 6.2 (f); (B) direct obligations of the United
States of America maturing within one year from the acquisition thereof;
(C) certificates of deposit issued by, or investment accounts in, banks or
financial institutions having a net worth of not less than $50,000,000; and
(D) commercial paper rated A-1 by Standard & Poor’s Ratings Group or P-1 by
Moody’s Investors Service, Inc.  Without limiting the generality of the
foregoing, Borrower shall not create any new subsidiary.

 

(g)                                 Capital Expenditures.  Borrower shall give
Lender notice of any capital expenditures in excess of $450,000  during any
fiscal year.

 

Section 7. Administration.

 

7.1 Expenses.  Borrower shall pay all costs incurred by Lender pursuant to this
Agreement, including search and filing fees, wire and ACH transfer fees, audit
and field examination fees, legal fees (including the allocated cost of internal
counsel) for preparation of this Agreement and any other agreements related
hereto and the perfection, preservation and enforcement of any of Lender’s
rights hereunder.

 

7.2 Credit Inquiries.  Borrower authorizes Lender to disclose such information
as Lender deems appropriate to persons making credit inquiries about Borrower.

 

7.3 Field Examinations.  During the term of this Agreement and so long as there
exists or has existed no Default, Lender may conduct up to four (4) field
examinations per Contract Year; provided, however, that upon the occurrence of a
Default and so long as it continues, Lender may conduct additional field
examinations.  Borrower agrees to pay to Lender an audit fee equal to $900 per
auditor, per day (including partial days), plus all of Lender’s out-of-pocket
travel and living expenses incurred while performing each field examination.

 

7.4 Persons Authorized to Request Advances.  Borrower hereby authorizes and
directs Lender to make Advances to or for the benefit of Borrower upon receipt
of instructions from any of the persons listed on Schedule 7.4.  Lender shall
have no liability whatsoever to Borrower or any other Person for acting upon any
such instructions which Lender, in good faith, believes were given by any such
person, and Lender shall have no duty to inquire as to the propriety of any
disbursement.  Lender is hereby authorized to make the loans provided for herein
based on instructions received by facsimile, electronic mail, telephone or other
method of communication from any of such persons.  Although Lender shall make a
reasonable effort to determine the person’s identity, Lender shall not be
responsible for determining the authenticity of any such instructions, and
Lender may act on the instructions of anyone it perceives to be one of the
persons authorized to request loans hereunder.  Lender shall have the right to
accept the instructions of any of the foregoing persons unless and until Lender
actually receives from Borrower (in accordance with the notice provisions of
this Agreement) written notice of termination of the authority of that person. 
Borrower may change persons designated to give Lender borrowing instructions
only by delivering to Lender written notice of such change.  Borrower will
ensure that each telephone instruction from any person designated in or pursuant
to this paragraph shall be followed by written confirmation of the request for
disbursement in such form as Lender makes available to Borrower from time to
time for such purpose; provided, however, that Borrower’s failure to provide
written confirmation of any telephonic instruction shall not invalidate such
telephonic instruction.

 

Section 8. Accounting Information.

 

8.1  Accounting Statements.  Lender shall provide Borrower with information on
the Advances and a monthly reconciliation of the lending relationship relating
to collections, Advances and account maintenance

 

10

--------------------------------------------------------------------------------


 

such as aging, posting, error resolution and e-mailing or mailing of
statements.  All of the foregoing shall be in a format and in such detail, as
Lender, in its sole discretion, deems appropriate.  Lender’s books and records
shall be admissible in evidence without objection as prima facie evidence of the
status of the Advances and Reserve between Lender and Borrower.  Each statement,
report, or accounting rendered or issued by Lender to Borrower shall be deemed
conclusively accurate and binding on Borrower unless within thirty (30) days
after the date of issuance Borrower notifies Lender to the contrary pursuant to
Section 10 hereof, setting forth with specificity the reasons why Borrower
believes such statement, report, or accounting is inaccurate, as well as what
Borrower believes to be correct amount(s) therefore.  If the Borrower gives
notice of its disagreement with Lender’s statement, all matters in such
statement that are not objected to in Borrower’s notice, shall be deemed
conclusively accurate and binding on Borrower.  Borrower’s failure to receive
any monthly statement shall not relieve it of the responsibility to request such
statement and Borrower’s failure to do so shall nonetheless bind Borrower to
whatever Lender’s records would have reported.

 

8.2  Inspections.  Lender shall have the right at any time, at Borrower’s
expense, to visit and inspect Borrower’s books and records, and to make and take
away copies of Borrower’s books and records.

 

Section 9.                                          Default and Remedies.

 

9.1 Default.  A Default shall be deemed to have occurred hereunder upon the
happening of one or more of the following: (a) Borrower shall fail to pay as and
when due any amount owed to Lender; (b) any Obligor shall breach any covenant,
warranty or representation set forth herein or in any Lending Document or same
shall be untrue when made; (c) any Obligor becomes insolvent in that its debts
are greater than the fair value of its assets or is unable to pay its debts as
they mature, or admits in writing that it is insolvent or unable to pay its
debts, makes an assignment for the benefit of creditors, makes a conveyance
fraudulent as to creditors under any state or federal law, or a proceeding is
instituted by or against any Obligor alleging that such Obligor is insolvent or
unable to pay debts as they mature, or a petition under any provision of Title
11 of the United States Code, as amended, or any state insolvency proceeding is
filed by or against any Obligor; (d) any involuntary lien, garnishment,
attachment or the like shall be issued against or shall attach to the Collateral
or any portion thereof and the same is not released within ten (10) days;
(e) any Obligor suffers the entry against it for a final judgment for the
payment of money in excess of $100,000.00, unless the same is discharged within
thirty (30) days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such periods and a stay of
execution pending such appeal is obtained; (f) any report, certificate,
schedule, financial statement, profit and loss statement or other statement
furnished by Borrower, or by any Obligor or other person on behalf of Borrower,
to Lender is not true and correct in any material respect; (g) Borrower shall
have a federal or state tax lien filed against any of its properties, or shall
fail to pay any federal or state tax when due, or shall fail to file any federal
or state tax form as and when due; (h) a material adverse change shall have
occurred in Borrower’s financial conditions, business or operations; (i) any
suspension of the operation of Borrower’s present business; (j) dissolution,
merger, or consolidation of any Obligor that is a corporation, partnership or
limited liability company, provided, however, that the sale of Meade Germany is
specifically permitted; (k) transfer of a substantial part (determined by market
value) of the property of any Obligor; (l) sale, transfer or exchange, either
directly or indirectly, of a controlling stock or equity ownership interest of
any Obligor; (m) termination, unenforceability or withdrawal of any guaranty for
the Obligations, or failure of any Obligor to perform any of its obligations
under such a guaranty or assertion by any Obligor that it has no liability or
obligation under such a guaranty, (n)  a default or event of default shall occur
under the terms of any agreement between Borrower and FCC, LLC or between
Borrower and FCC Factor Subsidiary II, LLC, or (o) Borrower shall breach any
covenant or fail to perform any covenant in any agreement between Borrower and
FCC, LLC, or between Borrower and FCC Factor Subsidiary II, LLC.

 

9.2 Remedies.  (a)  Upon a Default, Lender may, without demand or notice to
Borrower, exercise all rights and remedies available to it under this Agreement,
under the UCC or otherwise, including terminating this Agreement and declaring
all Obligations immediately due and payable, provided, however that in the event
of a Default described under clause (c) of Section 9.1, such termination and
acceleration shall automatically occur without any notice, demand or presentment
of any kind.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Without notice to or demand upon Borrower or
any other Person, Lender may make such payments and do such acts as Lender
considers necessary or reasonable to protect its interest in the Collateral. 
Borrower authorizes Lender to enter each premises where any books and records
are located, take and maintain possession of the books and records, and to pay,
purchase, contest or compromise any lien which in Lender’s opinion appears to be
prior or superior to its interest and to pay all expenses incurred in connection
therewith.

 

(c)                                  Lender shall be entitled to any form of
equitable relief that may be appropriate without having to establish that any
remedy at law is inadequate or other grounds.  Lender shall be entitled to
freeze, debit and/or effect a set-off against any fund or account Borrower may
maintain with any bank.  In the event Lender deems it necessary to seek
equitable relief, including, but not limited to, injunctive or receivership
remedies, as a result of a Default, Borrower waives any requirement that Lender
post or otherwise obtain or procure any bond.  Alternatively, in the event
Lender, in its sole and exclusive discretion, desires to procure and post a
bond, Lender may procure and file with the court a bond in an amount up to and
not greater than $100,000.00 notwithstanding any common or statutory law
requirement to the contrary.  Upon Lender’s posting of such bond it shall be
entitled to all benefits as if such bond was posted in compliance with state
law.  Borrower waives any right it may be entitled to, including an award of
attorney’s fees or costs, in the event any equitable relief sought by and
awarded to Lender is thereafter, for whatever reason(s), vacated, dissolved or
reversed.

 

9.3  Cumulative Rights; Waivers.  The occurrence of any Default shall entitle
Lender to all of the default rights and remedies (without limiting the other
rights and remedies exercisable by Lender either prior or subsequent to a
Default) as available to a Secured Party under the UCC in effect in any
applicable jurisdiction.  All rights, remedies and powers granted to Lender in
this Agreement, or in any other instrument or agreement given by Borrower to
Lender or otherwise available to Lender in equity or at law, are cumulative and
may be exercised singularly or concurrently with such other rights as Lender may
have.  These rights may be exercised from time to time as to all or any part of
the Collateral hereunder as Lender in its discretion may determine.  Lender may
not be held to have waived its rights and remedies unless the waiver is in
writing and signed by Lender.  A waiver by Lender of a right, remedy or default
under this Agreement on one occasion is not a waiver of any right, remedy or
default on any subsequent occasion.  No exercise by Lender of one right or
remedy shall be deemed an election, and no waiver by Lender of any default on
Borrower’s part shall be deemed a continuing waiver.  No delay by Lender shall
constitute a waiver, election or acquiescence by it.

 

Section 10. Term.

 

  This Agreement may be terminated upon forty-five (45) days prior written
notice from Lender to Borrower.  Borrower shall have the right to terminate this
Agreement at any time, however, upon payment of the appropriate Prepayment
Penalty as outlined below:

 

Prepayment Penalty

 

Time Period During
Which Termination
Occurs

$

300,000

 

During the first year

$

200,000

 

During the second year

$

100,000

 

During the third year

 

12

--------------------------------------------------------------------------------


 

If termination of the Agreement by the Borrower is a result of the sale of all
or substantially all of Borrower’s stock or assets, the Prepayment Penalty will
be as follows:

 

Prepayment Penalty

 

If Termination
Occurs Due To
Stock Or Asset Sale

 

$

300,000

 

Within 180 days of the Agreement Date

 

$

150,000

 

More than 181 days after the Agreement Date but prior to 365 days after the
Agreement Date

 

$

100,000

 

During the second Contract Year

 

$

50,000

 

During the third Contract Year

 

 

Notwithstanding anything herein to the contrary, Lender may terminate this
Agreement i) at any time without notice after the occurrence of a Default, or
ii) assuming no Default by Borrower, Lender may terminate this Agreement at any
time by giving not less than forty-five (45) days notice.  Notwithstanding
payment in full of all Obligations by Borrower, any such notice of termination
is conditioned on Borrower’s delivery, to Lender, of a general release in a form
reasonably satisfactory to Lender.  Borrower understands that this provision
constitutes a waiver of its rights under § 9-513 of the UCC.  Lender shall not
be required to record any terminations or satisfactions of any of Lender’s liens
until Borrower has executed and delivered to Lender said general release and
Borrower shall have no authority to do so without Lender’s express written
consent.  Any termination of this Agreement shall not affect Lender’s security
interest in the Collateral, and this Agreement shall continue to be effective,
until all transactions entered into and Obligations incurred hereunder have been
completed and satisfied in full.  The expense reimbursement, repayment and
indemnification provisions of this Agreement shall survive the termination of
this Agreement.  All Obligations shall be immediately due and payable in full
upon termination of this Agreement for any reason.

 

Section 11.  Notices.  Any notice or communication with respect to this
Agreement shall be given in writing, sent by (i) personal delivery, or
(ii) expedited delivery service with proof of delivery, or (iii) United States
mail, postage prepaid, registered or certified mail, or (iv) prepaid telegram,
telex or telecopy, addressed to each party hereto at its address set forth below
or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith.  Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery service or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or in the case of telegram, telex or telecopy, upon
receipt.

 

Section 12.  Attorney’s Fees.  Borrower agrees to reimburse Lender upon demand
for all reasonable attorney’s fees, court costs and other expenses incurred by
Lender in preparation, negotiation and enforcement of this Agreement and
protecting or enforcing its interest in the Factor Sub Accounts or the other
Collateral, or in the representation of Lender in connection with any bankruptcy
case or insolvency proceeding involving Borrower, the Collateral, or any Factor
Sub Accounts including any defense of any Avoidance Claims.  Borrower hereby
authorizes Lender, at Lender’s sole discretion, to deduct such fees, costs and
expenses from the Reserve Account or may make demand therefore.  Notwithstanding
the existence of any law, statute or rule, in any jurisdiction which may provide
Borrower with a right to attorney’s fees or costs, Borrower hereby waives any
and all rights to hereafter seek attorney’s fees or costs hereunder and Borrower
agrees that Lender exclusively shall be entitled to indemnification and recovery
of any and all attorney’s fees or costs in respect to any litigation based
hereon, arising out of, or related hereto, whether under, or in connection with,
this and/or any agreement executed in conjunction

 

13

--------------------------------------------------------------------------------


 

herewith, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of either party.

 

Section 13.                                   Unused Line Fee.  In consideration
of the maintenance of Lender’s commitment hereunder, Borrower will pay Lender a
fee at the rate of three-quarters of one percent (0.75%) per annum on the daily
average unused portion of Lender’s commitment to make loans hereunder, payable
monthly in arrears on the first day of each calendar month, beginning on the
first such date following the date of this Agreement.

 

Section 14.                                   Indemnity.  Borrower hereby
indemnifies and agrees to hold harmless and defend Lender from and against any
and all claims, judgments, liabilities, fees and expenses (including attorney’s
fees) which may be imposed upon, threatened or asserted against Lender at any
time and from time to time in any way connected with this Agreement, the Factor
Sub Accounts or the Collateral.  The foregoing indemnification shall apply
whether or not such indemnified claims are in any way or to any extent owed, in
whole or in part, under any claim or theory of strict liability, or are caused,
in whole or in part, by any negligent act or omission of Lender.

 

Section 15.                                   Severability.  Each and every
provision, condition, covenant and representation contained in this Agreement
is, and shall be construed to be, a separate and independent covenant and
agreement.  If any term or provision of this Agreement shall to any extent be
invalid or unenforceable, the remainder of the Agreement shall not be affected
thereby.

 

Section 16.                                   Parties in Interest.  All grants,
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that Borrower may not delegate or assign any of its duties or
obligations under this Agreement without the prior written consent of Lender. 
Lender reserves the right to assign its rights and obligations under this
agreement in whole or in part to any person or entity.  Notwithstanding anything
herein to the contrary, the Lender may, without consent of the Borrower, grant a
security interest in, sell or assign, grant or sell participations in or
otherwise transfer all or any portion of its rights and obligations hereunder to
one or more Persons  and upon notice of such assignment, sale or grant of
participation by Lender, to treat such assignee, transferee or participant as 
“Lender” for all purposes hereunder

 

Section 17.                                   Governing Law:  Submission to
Process and Venue.  This agreement shall be deemed a contract made under the
laws of the State of California and shall be construed and enforced in
accordance with and governed by the internal laws of the State of California,
without reference to the rules thereof relating to conflicts of law.  Borrower
hereby irrevocably submits itself to the exclusive jurisdiction of the state and
federal courts located in any county in California in which Lender has a
business location, and agrees and consents that service of process may be made
upon it in any legal proceeding relating to this agreement, the security
interest created hereby or any other relationship between Lender and Borrower by
any means allowed under state or federal law.  Any legal proceeding arising out
of or in any way related to this Agreement, the security interest created hereby
or any other relationship between Lender and Borrower shall be brought and
litigated in any the state or federal courts located in any county in which
Lender has a business location, the selection of which shall be in the exclusive
discretion of Lender.  Borrower hereby waives and agrees not to assert, by way
of motion, as a defense or otherwise, that any such proceeding, is brought in
any inconvenient forum or that the venue thereof is improper.

 

Section 18.                                   Complete Agreement.  This
Agreement, the written documents executed pursuant to this Agreement, if any,
and the acknowledgment delivered in connection herewith set forth the entire
understanding and agreement of the parties hereto with respect to the
transactions contemplated herein and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  No
modification or amendment of or supplement to this Agreement shall be valid or
effective unless the same is in writing and signed by the party against whom it
is sought to be enforced.

 

Section 19.                                   Miscellaneous.

 

(a)                                  Borrower acknowledges that there is no, and
it will not seek or attempt to establish any, fiduciary relationship between
Lender and Borrower, and Borrower waives any right to assert, now or in the
future, the existence

 

14

--------------------------------------------------------------------------------


 

or creation of any fiduciary relationship between Lender and Borrower in any
action or proceeding (whether by way of claim, counterclaim, cross claim or
otherwise) for damages.

 

(b)                                 This Agreement shall be deemed to be one of
financial accommodation and not assumable by any debtor, trustee or
debtor-in-possession in any bankruptcy proceeding without Lender’s express
written consent and may be suspended in the event a petition in bankruptcy is
filed by or against Borrower.

 

(c)                                  In the event Borrower’s principals,
officers or directors form a new entity, whether corporate, partnership, limited
liability company or otherwise, similar to that of Borrower during the term of
this Agreement, such entity shall be deemed to have expressly assumed the
Obligations due Lender by Borrower under this Agreement.  Upon the formation of
any such entity, Lender shall be deemed to have been granted an irrevocable
power of attorney with authority to file, on behalf of the newly formed entity,
a new UCC-1 or UCC-3 Financing Statement with the appropriate secretary of state
or UCC filing office.  Lender shall be held harmless and be relieved of any
liability arising from filing any such statement or the resulting perfection of
a lien in any of the new entity’s assets.  In addition, Lender shall have the
right to notify the new entity’s account debtor of Lender’s lien rights, its
right to collect all Factor Sub Account Proceeds and Factor Sub Accounts, and to
notify any new Lender or lender who has sought to procure a competing lien of
Lender’s right is in such new entity’s assets.

 

(d)                                 Borrower expressly authorizes Lender to
access the systems of and/or communicate with any shipping or trucking company
in order to obtain or verify tracking, shipment or delivery status of any Goods
regarding an Approved Account.

 

(e)                                  INTENTIONALLY RESERVED

 

(f)                                    Borrower shall indemnify Lender from any
loss arising out of the assertion of any Avoidance Claim.  Borrower shall notify
Lender within two business days of it becoming aware of the assertion of an
Avoidance Claim.

 

(g)                                 Borrower agrees to execute any and all forms
(i.e. Forms 8821 and/or 2848) that Lender may require in order to enable Lender
to obtain and receive tax information issued by the Department of the Treasury,
Internal Revenue Service, or receive refund checks.

 

(h)                                 Borrower will cooperate with Lender in
obtaining a control agreement in form and substance satisfactory to Lender with
respect to Collateral consisting of:  Deposit Accounts; Investment Property;
Letter-of-Credit Rights; and electronic Chattel Paper.

 

(i)                                             Lender and Borrower agree and
acknowledge that the loan facility provided for by this Agreement is not
conditioned upon the existence or provision of any other loan facility,
factoring arrangement or other financial accommodations between Lender and
Borrower or any of their affiliates.

 

(j)                                     The terms of this Agreement and the
other Factoring Documents are confidential and Borrower agrees not to disclose
same to any party other than its accountants, attorneys and others that are in a
confidential relationship with Borrower and who agree to treat this Agreement
and the other Factoring Documents and the contents of same as confidential,
except as required by law (i.e. SEC filings).

 

(k)                                  The Borrower shall make each payment
required hereunder, and/or under any instrument delivered hereunder, without
setoff, deduction or counterclaim of any kind, whether any right of setoff,
deduction or counterclaim arises pursuant to this Agreement, arises pursuant to
applicable law or otherwise.

 

Section 20.                                   Governing Law; Jurisdiction;
Venue, Waiver of Jury Trial and Service of Process.

 

(A)   THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED WITHIN
SUCH STATE, AND BORROWER HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE STATE OF CALIFORNIA, AND WAIVES

 

15

--------------------------------------------------------------------------------


 

PERSONAL SERVICE OF ANY AND ALL PROCESS UPON BORROWER AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE CERTIFIED MAIL DIRECTED TO BORROWER AT ITS ADDRESS AS IT
APPEARS AT THE BEGINNING OF THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED
TO BE COMPLETED FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED
IN THE U. S. MAILS, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID. 
BORROWER WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION
TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH
LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.  NOTHING IN
THIS SECTION SHALL AFFECT LENDER’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AFFECT LENDER’S RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(B)  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO.  IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTIONS SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 21.  Acknowledgment of Waivers and Loss of Defenses.

 

(a)                                  Borrower acknowledges that certain
provisions of this Agreement operate as waivers of rights that Borrower would
otherwise have under applicable law.  Other provisions permit Lender to take
actions that Lender would otherwise not have a right to take, to fail to take
actions that Lender would otherwise have an obligation to take, or to take
actions that may prejudice Borrower’s rights and obligations under this
Agreement and against the Borrower.  In the absence of these provisions Borrower
might have defenses against Borrower’s obligations under this Agreement.  These
defenses might permit Borrower to avoid some or all of Borrower’s obligations
under this Agreement.

 

(b)                                  Borrower intends by the waivers and other
provisions of this Agreement, including the acknowledgement set forth in this
section, to be liable to the greatest extent permitted by law for all of
Borrower’s obligations to Lender.  Borrower intends to have this liability even
if the terms of the Lending Documents change or if Borrower does not have any
rights against Borrower.

 

(b)                                  Borrower acknowledges that (i) Borrower
understands the seriousness of the provisions of this Agreement; (ii) Borrower
has had a full opportunity to consult with counsel of Borrower’s choice; and
(iii) Borrower has consulted with counsel of Borrower’s choice or has decided
not to consult with counsel.

 

Section 22.                                   Waiver Of Jury Trial.  This
Section concerns the resolution of any controversies or claims between the
Borrower and Lender, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any of the other Lending Documents (collectively a “Claim”).

 

16

--------------------------------------------------------------------------------


 

(a)                                  Judicial Reference.

 

i.

 

The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in Section 20 herein, but the
California Supreme Court has held that such pre-dispute jury trial waivers are
unenforceable. This Section will be applicable until: (i) the California Supreme
Court holds that a pre-dispute jury trial waiver provision similar to that
contained in Section 20 herein is valid or enforceable; or (ii) the California
Legislature passes legislation and the governor of the State of California signs
into law a statute authorizing pre-dispute jury trial waivers and as a result
such waivers become enforceable.

 

 

 

ii.

 

Other than the exercise of provisional remedies (any of which may be initiated
pursuant to applicable law), any controversy, dispute or claim (each, a “Claim”)
between the parties arising out of or relating to this Agreement will be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Venue for the reference proceeding will be in the
Superior Court or Federal District Court in Los Angeles County, California (the
“Court”).

 

 

 

iii.

 

The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.

 

 

 

iv.

 

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within forty-five (45) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.

 

 

 

v.

 

The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon ten (10) days written notice, and all other discovery shall be
responded to within twenty (20) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

 

 

vi.

 

Except as expressly set forth in this Agreement, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

17

--------------------------------------------------------------------------------


 

vii.

 

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding. The referee shall be empowered
to enter equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision pursuant to CCP Section 644 the referee’s decision shall be entered by
the Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

 

 

viii.

 

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act Section 1280
through Section 1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

 

 

ix.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF
OR IS RELATED TO THIS AGREEMENT.

 

In Witness Whereof, the parties have set their hands and seals on the day and
year first hereinabove written.

 

 

 

FCC, LLC, a Florida limited liability company doing business as First Capital
Western Region, LLC

 

 

 

 

 

By:

/s/Robert S. Yasuda

 

Name:

Robert S. Yasuda

 

Title:

Senior Vice President

 

 

 

 

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

By:

/s/Steven G. Murdock

 

 

Steven G. Murdock

 

 

Chief Executive Officer

 

18

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

) SS:

COUNTY OF

)

 

On                                   , 2009, before me,
                                        , Notary Public, personally appeared
Steven L. Muellner, who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 (Signature of Notary)

(Seal of Notary)

 

19

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Definitions

 

“Account(s)” means (i) all “accounts” as defined in the UCC, whether presently
existing or hereafter arising, due to Borrower and (ii) all presently existing
or hereafter arising accounts receivable due to Borrower (including medical and
health-care-insurance receivables), book debts, notes, drafts and acceptances
and other forms of obligations or rights to payment of a monetary obligation now
or hereafter owing to Borrower, whether arising from the sale or lease of goods
or the rendition of services by Borrower (including any obligation that might be
characterized as an account, contract right, general intangible or chattel paper
under the UCC), all of Borrower’s rights in, to and under all purchase orders
now or hereafter received by Borrower for goods and services, all proceeds from
the sale of Inventory, all monies due or to become due to Borrower under all
contracts for the sale or lease of goods or the rendition of services by
Borrower (whether or not yet earned by performance) (including the right to
receive the proceeds of said purchase orders and contracts), all collateral
security and guarantees of any kind given by any Obligor with respect to any of
the foregoing, and all goods returned to or reclaimed by Borrower that
correspond to any of the foregoing and all proceeds of the foregoing.

 

“Account Debtor” or “Customer” means any Person who is obligated on an Account,
Chattel Paper or General Intangible.

 

“Advance” is defined in Section 2.2 of this Agreement.

 

“Agreement” means this Agreement, including the Exhibits and any Schedules
hereto, and all amendments, modifications and supplements hereto and thereto and
restatements hereof and thereof.

 

“Application” means each application made by Borrower in connection with this
Agreement.

 

“Approved Account(s)” means a Factor Sub Account which is deemed acceptable to
make Advances against by Lender in the exercise of its reasonable sole credit or
business judgment and for which Factor has a payment obligation under the Factor
Sub Factoring Agreement.

 

“Avoidance Claim” means any claim that any payment received by Lender from or
for the Factor Sub Account of a Factor Sub Account Debtor is avoidable under the
federal Bankruptcy Code or any other debtor relief statute.

 

“Business Day” means any day that a bank located in California, Oklahoma or Ohio
is open for business.

 

“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

 

“Collateral” means and includes all of Borrower’s right, title and interest in
and to all of Borrower’s property other than Factor Sub Accounts, whether real
or personal, tangible or intangible, now owned or existing or hereafter acquired
or arising and wherever located, including all of the following: (a) all Factor
Sub Accounts Proceeds, (b) Chattel Paper, (c) Commercial Tort Claims,
(d) Deposit Accounts, (e) Documents, (f) Equipment (g) General Intangibles
(including but not limited to all files, correspondence, computer programs,
tapes, disks and related data processing software which contain information
identifying or pertaining to any of the Collateral or any Customer or showing
the amounts thereof or payments thereon or otherwise necessary or helpful in the
realization thereon or the collection thereof), (h) Goods, (i) Inventory,
(j) Instruments, (k) Investment Property, (l) Letters of Credit and Letter of
Credit Rights, (m) Negotiable Collateral (n) the Reserve, (o) all Supporting
Obligations, (p) the proceeds of all Accounts that are not Factor Sub Accounts
including the amounts payable as the purchase price therefore under the
Factoring and Inventory Advances and Security Agreement, (q) all other personal
property assets of the Borrower except Factor Sub Accounts and Accounts sold to
FCC under the Factoring and Inventory Loan and Security Agreement, and (r) all
proceeds and products of the foregoing.

 

A-1

--------------------------------------------------------------------------------


 

“Commercial Tort Claim” means (i) all “commercial tort claims” as defined in the
UCC, and (ii) all claims arising in tort with respect to which:  (A) The
claimant is an organization; or (B) The claimant is an individual and the claim:
(x) arose in the course of the claimant’s business or profession; and (y) does
not include damages arising out of personal injury to or the death of an
individual.

 

“Deposit Account” means (i) all “deposit accounts” as defined in the UCC, and
(ii) any demand, time, savings, passbook or like account maintained with a bank,
savings and loan association, credit union, trust company or like organization,
other than an account evidenced by a certificate of deposit that is an
instrument under the UCC.

 

 “Dispute” means any claim, whether or not provable, bona fide, or with or
without support, made by an Factor Sub Account Debtor as a basis for refusing to
pay a Factor Sub Account, either in whole or in part, including, but not limited
to, any contract dispute, charge back, credit, right to return Goods, or other
matter which diminishes or may diminish the dollar amount or timely collection
of such Factor Sub Account.

 

“Documents” means a document of title or a receipt of the type described in UCC
7-201(2).

 

“Default” means any of the events specified in Section 9.1 of this Agreement.

 

“Equipment” means (a) all “equipment” as defined in the UCC, and (b) all of
Borrower’s present and hereafter acquired machinery, equipment, furniture,
fixtures, goods, and all other tangible personal property (other than
Inventory), including computer and other electronic data processing equipment
and other office equipment and supplies, computer programs and related data
processing software, embedded software, spare parts, tools, motors, automobiles,
trucks, tractors and other motor vehicles, rolling stock, jigs, as well as all
of such types of property leased by Borrower and all of Borrower’s rights and
interests with respect thereto under such leases (including, without limitation,
options to purchase), together with all present and future additions and
accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

 

“Factor Sub” means FCC Factor Subsidiary II, LLC, a Delaware limited liability
company.

 

“Factor Sub Accounts” means (i) all “accounts” as defined in the UCC, whether
presently existing or hereafter arising, and (ii) all presently existing or
hereafter arising accounts receivable due to Borrower (including medical and
health-care-insurance receivables), book debts, notes, drafts and acceptances
and other forms of obligations or rights to payment of a monetary obligation now
or hereafter owing to Borrower, whether arising from the sale or lease of goods
or the rendition of services by Borrower (including any obligation that might be
characterized as an account, contract right, general intangible or chattel paper
under the UCC), all of Borrower’s rights in, to and under all purchase orders
now or hereafter received by Borrower for goods and services, all proceeds from
the sale of Inventory, all monies due or to become due to Borrower under all
contracts for the sale or lease of goods or the rendition of services by
Borrower (whether or not yet earned by performance) (including the right to
receive the proceeds of said purchase orders and contracts), all collateral
security and guarantees of any kind given by any obligor with respect to any of
the foregoing, and all goods returned to or reclaimed by Borrower that
correspond to any of the foregoing but only to the extent that such accounts are
purchased by Factor Sub under the terms of the Factor Sub Factoring Agreement.

 

“Factor Sub Accounts Proceeds” means the proceeds of Factor Sub Accounts,
including, without limitation, any amounts payable by Factor Sub as the Purchase
Price of the Factor Sub Accounts under the Factor Sub Factoring Agreement.

 

“Factor Sub Factoring Agreement” means that certain Factoring and Security
Agreement entered into by and between Factor Sub and Borrower dated as of the
date hereof.

 

“Factoring and Inventory Advances and Security Agreement” means that certain
Factoring and Inventory Advances and Security Agreement by and between Borrower
and FCC dated as of the date hereof.

 

A-2

--------------------------------------------------------------------------------


 

“FCC” means FCC, LLC, a Florida limited liability company doing business as
First Capital Western Region, LLC.

 

 “Financing Statement” means each UCC financing statement naming Lender as
secured party and Borrower as debtor, in connection with this Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practice of the Person referred to.

 

“General Intangible” means (i) all “general intangibles” as defined in the UCC,
and (ii) all of Borrower’s present and future general intangibles and all other
presently owned or hereafter acquired intangible personal property of Borrower
(including payment intangibles and any and all choses or things in action,
goodwill, patents and patent applications, tradenames, servicemarks, trademarks
and trademark applications, copyrights, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, licenses and
rights under any licensing agreements, route lists, infringement claims,
software, computer programs, computer discs, computer tapes, literature,
reports, catalogs, deposit Factor Sub Accounts, tax refunds and tax refund
claims) other than Goods, Factor Sub Accounts, Chattel Paper, Commercial Tort
Claims, Deposit Factor Sub Accounts, Documents, Equipment,  Instruments,
Investment Property, Letters of Credit or Letters of Credit Rights, but
specifically including all of  Borrower’s books and records.

 

“Goods” means (i) all “goods” as defined in the UCC, and (ii) all of Borrower’s
present and hereafter acquired goods, wherever located, including imbedded
software to the extent included in “goods”, manufactured homes, and standing
timber that is cut and removed for sale.

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement).

 

 “Instrument” means (i) all “instruments” as defined in the UCC, and (ii) all
negotiable instruments or any other writings that evidence a right to the
payment of a monetary obligation, is not itself a security agreement or lease,
and is of a type that in ordinary course of business is transferred by delivery
with any necessary endorsement or assignment.  The term does not include
(i) Investment Property, (ii) Letters of Credit, or (iii) writings that evidence
a right to payment arising out of the use of a credit or charge card or
information contained on or for us with the card.

 

“Inventory” means (i) all “inventory” as defined in the UCC, and (ii) all of
Borrower’s inventory, together with all of Borrower’s present and future
inventory, including goods held for sale or lease or to be furnished under a
contract of service and all of Borrower’s present and future raw materials, work
in process, finished goods, shelving and racking upon which the inventory is
stored and packing and shipping materials, wherever located, and any documents
of title representing any of the above.

 

“Investment Property” means (i) any “investment property” as defined in the UCC,
and (ii) a security, whether certificated or uncertificated, security
entitlement, securities account, commodity contract, or commodity account.

 

“Lending Documents” means, collectively, this Agreement and any other
agreements, instruments, certificates or other documents entered into in
connection with this Agreement, including collateral documents, letter of credit
agreements, riders covering inventory or other loans, security agreements,
pledges, guaranties, mortgages, deeds of trust, assignments and subordination
agreements, and any other agreement executed by Borrower, any guarantor or any
affiliate of Borrower, any Obligor or any guarantor pursuant hereto or in
connection herewith.

 

A-3

--------------------------------------------------------------------------------


 

“Letter of Credit” means a commercial or stand-by letter of credit issued by or
on behalf of or for the benefit of Borrower.

 

“Letter of Credit Right” means (i) “letter of credit right” as defined in the
UCC, and (ii) a right to payment or performance under a Letter of Credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance.  The term does not include the right of a beneficiary to
demand payment or performance under a Letter of Credit.

 

“Lien” means, as applied to the property of any Person, any security deed,
mortgage, deed to secure debt, deed of trust, lien, pledge, assignment, charge,
security interest, title retention agreement, negative pledge, levy, execution,
seizure, attachment, garnishment, or other encumbrance of any kind in respect of
such property, whether or not choate, vested, or perfected.

 

“Maximum Revolving Credit Limit” means the sum of an amount equal to Ten Million
and No/100 Dollars ($10,000,000) less the total outstanding principal amount of
loans or other obligations outstanding under that certain Factoring and
Inventory Advances and Security Agreement.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit, advises of credit, notes, drafts, instruments, and documents, including,
without limitation, bills of lading, leases, and chattel paper, and Borrower’s
books and records relating to any of the foregoing.

 

 “Net Invoice Amount” means with respect to each Factor Sub Account, the invoice
amount of such Factor Sub Account, less returns (whenever made), all selling
discounts, other discounts, allowances, credits or deductions of any kind
allowed or granted to or taken by the Account Debtor at any time and all amounts
for freight.

 

“Obligations” means all present and future obligations hereunder owing by
Borrower to Lender whether or not for the payment of money, whether or not
arising pursuant to this Agreement, or evidenced by any note or other
instrument, whether direct or indirect, absolute or contingent, due or to become
due, joint or several, primary or secondary, liquidated or unliquidated, secured
or unsecured, original or renewed or extended, whether arising before, during or
after the commencement of any Bankruptcy Case in which Borrower is a debtor,
including but not limited to any obligations arising pursuant to letters of
credit or acceptance transactions or any other financial accommodations or any
guaranty due to Lender.

 

“Obligor” means Borrower and any other Person primarily or secondarily, directly
or indirectly, liable on any of the Obligations, including, but not limited to,
any guarantor thereof (individually an “Obligor” and collectively, the
“Obligors”).

 

 “Permitted Liens” means (a) liens for unpaid taxes, assessments, or other
governmental charges or levies that are not yet delinquent, (b) liens set forth
on Schedule 2 hereto, (c)  the interests of lessors in goods which are leased to
Borrower, including leases which are deemed to be “capital leases” in accordance
with GAAP, (d) liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which liens are for sums not yet delinquent, (e) Liens in favor of
FCC or any of its affiliates, and (f) encumbrances on trademarks arising
pursuant to any agreements whereby Borrower grants a license to a third party to
use one or more of Borrower’s trademarks.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or unincorporated organization or a government
or any agency or political subdivision thereof.

 

 “Purchase Price” means the price that Factor Sub has agreed to pay Borrower
under the Factor Sub Factoring Agreement for each Factor Sub Account.

 

“Reserve Account” means a bookkeeping account on the books, maintained by
Lender, to which the Required Reserve Amount and such other amounts as
determined by Lender may be charged to ensure Borrower’s performance with the
provisions hereof.

 

A-4

--------------------------------------------------------------------------------


 

“Reserve Percentage” means twenty percent (20.0%) of the Purchase Price of the
Factor Sub Accounts and as such percent may change in accordance herewith.

 

“Required Reserve Amount” means the Reserve Percentage multiplied by the unpaid
balance of all Approved Factor Sub Accounts.

 

“Schedule of Factor Sub Accounts” means a form supplied by Lender from time to
time wherein Borrower lists those Factor Sub Accounts it requests Lender to make
Advances against under the terms of this Agreement.

 

“Security Interest” means the Liens of Lender on and in the Collateral affected
hereby or pursuant to the terms hereof.

 

“Supporting Obligation” means (i) a “supporting obligation” as defined in the
UCC, and (ii) a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel paper, a Document, a General
Intangible, an Instrument, or Investment Property.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Termination Fee” means the fee payable by Borrower to Lender as provided in
Section 10 hereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Form of Schedule of Factor Sub Accounts

 

A-6

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Permitted Sales or Liens

 

UCC #10998869 filed with the Delaware Secretary of State by Bank of America,
N.A. (all assets)—TO BE TERMINATED

 

UCC #30280704 filed with the Delaware Secretary of State by General Electric
Capital Corporation (leased equipment)

 

UCC #30932981 filed with the Delaware Secretary of State by General Electric
Capital Corporation (leased equipment)

 

UCC # 41350471 filed with the Delaware Secretary of State by Celtic Leasing
Corporation and Banc One Leasing Corp. (leased equipment)

 

UCC #06-7088609600 filed with the California Secretary of State by Celtic
Leasing Corp. (leased equipment)

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 4.3 (b)

 

Collateral Locations

 

6001 Oak Canyon

Irvine, CA  92618

 

Boulevard San Antonio

De los Buenos de Mendoza

No. 20104, Parque Industrial Valle Sur 2

Tijuana, Baja California, Mexico CP. 22114

 

Ave La Paz No 10009

Parque Industrial Pacifico

Nave 15-AB-0500

Tijuana, Baja California, Mexico CP. 22670

 

27 Hubble

Irvine, CA  92618

 

Consignees, Processors, Bailees and Warehousemen

 

None

 

A-8

--------------------------------------------------------------------------------


 

SCHEDULE 6.1 (m)

 

Real Property

 

None

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE 6.2 (f)

 

Subsidiaries

 

Meade Coronado Holdings Corp.

Coronado Instruments, Inc.

MTSC Holdings, Inc.

Simmons Outdoor Corporation

MC Holdings, Inc.

Meade.com

Meade Instruments (Guangzhou) Co., Ltd.

Meade Instruments Foreign Sales Corporation Limited

Meade Instruments Mexico, S. de R.L. de C.V.

Meade Instruments Europe Corporation

 

A-10

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

Persons Authorized to Request Advances

 

Steven G. Murdock

Paul E. Ross

John A. Elwood

 

A-11

--------------------------------------------------------------------------------


 

SCHEDULE 8.1 (m)

 

Bank Accounts

 

Bank of America #xxxxxxxxx0477 (Controlled Disbursement)

Bank of America #xxxxxxxxx5331 (Payroll)

Bank of America #xxxxxxxxx5330 (General)

Bank of America #xxxxxxxxx7067 (Lockbox)

 

A-12

--------------------------------------------------------------------------------